Appellant was convicted of unlawfully carrying a pistol, from which judgment of conviction he prosecutes this appeal.
However, in the record there are no bills of exception and no statement of facts accompanies the record. Under such circumstances, as the indictment charges the offense of which he was convicted, there is nothing presented for review. There are questions presented in the motion for new trial, which would indicate that appellant's defense was that he had purchased the pistol and was carrying it home, which issue the court did not present to the jury. But without the evidence heard on the trial, we can not say that the court erred in not doing so.
The judgment is affirmed.
Affirmed.
[Rehearing denied November 25, 1914. — Reporter.] *Page 229